Exhibit 10.8 SEPARATION AGREEMENT This Separation Agreement (the “Agreement”) by and between Mr.DavidM.Renzi (“Executive”) and KalVista Pharmaceuticals, Inc., formerly known as CarbylanTherapeutics,Inc., (the“Company”) is made effective eight (8) days after Executive’s signature hereto (the“EffectiveDate”), unless Executive revokes his or her acceptance of this Agreement as provided in Section S(c) below.Any reference to the Company throughout this Agreement shall include the Company, its subsidiaries and any successors thereto.
